DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.

Election/Restrictions
Applicant’s election without traverse of the species of C-1-4 for the first host material and C-2-14 for the second host material in the reply filed on July 26, 2022 is acknowledged:

    PNG
    media_image1.png
    209
    243
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    230
    221
    media_image2.png
    Greyscale

Elected claims 1-7 are examined below.  Non-elected claims 8-10 have been withdrawn by the applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following citations are made for the convenience of the reader.  Citations to Pre-Grant publications are made to paragraph numbers, such as [003].  Citations to other publications such as “[4:26]” are to column and line number or to page and line number, whichever is appropriate.  Two-column articles are cited as “[4:a]”, for instance, to signify p. 4, col. a.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.  
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2015/167259) in view of Cho (CN 103247761).
With respect to claims 1-7, Lee teaches:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The first host material may be:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

	The presently claimed and elected first host material falls within Lee’s Formula (3).  Ar3 and c may provide for a fused C6 aryl group.  L1 may be a single bond and Ar4 may be a C6 aryl group such as a phenyl.  L2 may be a phenylene group and Ar5 may be a C10 aryl substituent such as a naphthyl group.
	The second host material may be ET-1 [226] which is shown at [252], Table 3:
			
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

ET-1 has a triazine core as well as one naphthyl substituent.
	Lee does not teach that the second host material has two naphthyl substituents and one phenylene naphthyl substituent, as seen in the presently elected compound C-2-14.
	Choi teaches an organic light-emitting (electroluminescent) device [Abstract] with a plurality (more than one) of host materials [0072].  The following is taught at [0271]:
		
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

The 601 compound in Cho teaches the presence of two naphthyl substituents as well as a phenylene substituent attached to a fused two 6-member ring moiety with one nitrogen.  The 601 compound in Cho could have replaced the ET-1 compound as a host in Lee because of its structural similarity.  MPEP 2144.09.  Both compounds have triazine cores and naphthyl substituents.  Further, the N-containing fused two 6-member ring substituent in Cho is an analogue of the naphthyl substituent found in the presently elected compound C-2-14.
	It would have been obvious for the plurality of host materials to have a first host material encompassing the presently elected formula of C-1-4 and a second host material with a triazine core having naphthyl and phenylene substituents, as taught by Lee, wherein the second host material has two naphthyl substituents and a phenylene-naphthyl substituent, as suggested by Cho, because both references are directed to organic light-emitting (electroluminescent) devices.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Other Applications
	Three other applications share common inventors and owners with the present application – US 2022/0102645, US 2021/0359216, and US 2021/0296595.  Those applications have yet to be docketed to examiners.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.’

/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        i Cho is provided with this Office Action.  The original document is in Chinese, followed by an English translation.